Case 2:20-ap-01103-BB   Doc 31-3 Filed 02/09/21 Entered 02/09/21 13:43:05   Desc
                             Exhibit C Page 1 of 2


 1
 2
 3
 4
 5
 6
 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                 EXHIBIT C
                                          -6-
     DECLARATION OF RICHARD J. USS RE: PRE-TRIAL STATUS CONFERENCE
                                REPORT
             Case 2:20-ap-01103-BB
Nussbaum APC Mail - Re: In re William K. Spencer   Doc 31-3 Filed 02/09/21 Entered 02/09/21 13:43:05                   Desc
                                                        Exhibit C Page 2 of 2


                            •
                    m1                                                              Richard Uss <richard@nussbaumapc.com>



 Re: In re William K. Spencer
 1 message

 Daniel King <djyking@gmail.com>                                                                        Mon, Feb 8, 2021 at 8:04 PM
 To: Richard Uss <richard@nussbaumapc.com>

    Hi Richard,
    Sorry for not calling back today. What's a good time to call you tomorrow?

    Dan King

    On Mon, Feb 8, 2021 at 10:06 AM Richard Uss <richard@nussbaumapc.com> wrote:
     Hello Mr. King,

       I just wanted to touch base with you regarding the Spencer matter. I don’t know if you are aware, however our
       pretrial report is due to be filed with the court tomorrow, 2/9/21. Mr. Spencer has been less than responsive to our
       meet and confer efforts and prior to your office substituting into this matter, I had been attempting to meet and
       confer with Mr. Spencer to no avail.

       I’m available to meet and confer with you today regarding the preparation of the report. Please let me know how
       you would like to proceed with this.

       I can be contacted at 818–660–1919.

       Thank you in advance.

       Sincerely,
       --
       Sincerely,

       Richard J. Uss, Esq.
       Attorney
       Nussbaum APC
       27489 Agoura Road Suite 102
       Agoura Hills, California 91301
       Email: Richard@nussbaumapc.com
       Telephone: 818-660-1919
       Facsimile: 818-864-3241


       CONFIDENTIALITY NOTICE:
       The contents of this email message and any attachments are intended solely for the addressee(s) and may contain
       confidential and/or privileged information and may be legally protected from disclosure. If you are not the intended
       recipient of this message or their agent, or if this message has been addressed to you in error, please immediately
       alert the sender by reply email and then delete this message and any attachments. If you are not the intended
       recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
       attachments is strictly prohibited.




https://mail.google.com/mail/u/0?ik=9635248a5f&view=pt&search…%3A1691188949885935502&simpl=msg-f%3A1691188949885935502&mb=1   Page 1 of 1
